Opinion issued April 7, 2020




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-20-00030-CV
                           ———————————
         IN RE PAULA FORSHEE, PMF SOLUTIONS, LLC, AND
                CATALYST SOLUTIONS, LLC, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Paula Forshee, PMF Solutions, LLC, and Catalyst Solutions, LLC,

seek mandamus relief in connection with the trial court’s denial of their motion to
consolidate the underlying lawsuit with four other pending lawsuits.1 We deny the

petition. We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.




1
      The underlying case is Paula Forshee, PMF Solutions, LLC, and Catalyst
      Solutions, LLC v. Philip Leung, et al., cause number 2016-59114, pending in the
      295th District Court of Harris County, Texas, the Honorable Donna Roth
      presiding.
                                         2